Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      04-SEP-2020
                                                      10:08 AM




                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                 GREGORY WILLIAMSON, Petitioner,

                               vs.

                 THE HONORABLE JAMES H. ASHFORD,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai#i, Respondent Judge,

                               and

              ALLIANCE PERSONNEL, INC., Respondent.


                       ORIGINAL PROCEEDING
                      (CIV. NO. 13-1-1840)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
      Circuit Judge Johnson, assigned by reason of vacancy)

          Upon consideration of petitioner Gregory Williamson’s

petition for writ of mandamus, filed on August 24, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner is not entitled to the

requested extraordinary relief from this court.    See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; a writ of mandamus

is not intended to supersede the legal discretionary authority of

the trial courts, cure a mere legal error, or serve as a legal

remedy in lieu of normal appellate procedures).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fees.

          DATED:   Honolulu, Hawai#i, September 4, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Ronald G. Johnson




                                 2